Title: From Thomas Jefferson to James Dinsmore, 15 October 1802
From: Jefferson, Thomas
To: Dinsmore, James


          
            Dear Sir
            Washington Oct. 15. 1802.
          
          On opening the door leading from the passage into my bookroom, and on the shelves to the left, immediately on entrance, are a parcel of locks which I omitted to give out to mr Perry to be put on the doors he made. there are 3. small Cup-board locks for the 3. lockers in the kitchen.
          3. japanned closet locks, for the 3. servants rooms, and a 4th. I think for the North necessary. of the stock locks in the same place, the 2. worst are for the doors of the kitchen & wash-house. the best is for the outer door of the Smoke house. the inner door will not need a lock till I come. one door of the kitchen is to be bolted within. be so good as to deliver them to mr Perry with a request that he put them on immediately. Accept my best wishes.
          
            Th: Jefferson
          
        